Citation Nr: 9915657	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  97-20 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of back injury thoracolumbar spine with chronic 
strain, compression fracture of T12 with degeneration of T12-
L1 and L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1991 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
granted service connection for residuals of a back injury and 
assigned a 10 percent rating for the disorder. 

In his notice of disagreement received in February 1997, the 
veteran claimed entitlement to a service connection for a 
cervical spine disability.  In February 1997 the RO granted a 
separate 10 percent evaluation for cervical spine condition 
with disc bulging at C6-C7.  The veteran expressed 
disagreement with the assigned evaluation in a VA Form 9 
received in May 1997.  The RO issued a statement of the case 
as to this issue in July 1998.  However, the veteran did not 
submit a substantive appeal as to this issue, and it is not 
perfected for appellate consideration.  Fenderson v. West, 12 
Vet. App. 119 (1999); 38 C.F.R. § 20.200 (1998).  


REMAND

On the most recent VA examination in August 1997, the veteran 
reported that he was receiving treatment from a chiropractor 
two or three times per week.  A chiropractor reported the 
same information in a statement received in June 1997.  
Records of this treatment are not part of the claims folder.  
VA has a duty to obtain records of medical treatment reported 
by a medical professional.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994).  

The veteran's representative asserts that this case should be 
remanded so that the RO can consider the applicability of 
staged ratings to the veteran's claim.  Fenderson v. West, 
supra.  

The representative also points out that the RO has not 
specifically considered the applicability of the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (1998), and seems to assert that 
the case should be remanded for such consideration.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers who 
provided him with relevant evaluation or 
treatment for any of his back conditions 
since service.  The RO should then take 
all necessary steps to obtain copies of 
any treatment records, including records 
from D.M. Bartlett, D.C., and the Mass 
Chiropractic Office, not already part of 
the claims folder.

2.  After the above development has been 
completed, the veteran should be 
scheduled for appropriate examinations to 
determine the nature, etiology and extent 
of the current thoracolumbar disability.  
The veteran should be advised that this 
examination is necessary to evaluate his 
claim, and that if he fails without good 
cause to report for the scheduled 
examinations, his claim, could be denied 
in accordance with the provisions of 38 
C.F.R. § 3.655 (1998).  All indicated 
tests, including X-rays as appropriate, 
should be accomplished and all clinical 
findings should be reported in detail.  
The examiner should review the claims 
folder prior to completing the 
examination report.  

The examiner should detail the range of 
motion of the lumbar and thoracic spines,  
and should set forth what the normal 
ranges of motion would be for those 
spinal segments.  The examiners should 
describe to what extent, if any, the 
appellant has degenerative changes, an 
altered gait or other reduced function in 
the back or lower extremities due to his 
service-connected disability.  The 
examiner should assess whether or not 
there is any demonstrable deformity of 
the vertebral body.  The examiner should 
express an opinion as to whether the 
veteran has pain in the affected area, 
and, if so, whether the pain could 
significantly limit functional mobility 
during flareups or when the affected 
joints are used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flareups.  The examiner is also requested 
to evaluate and describe the effect the 
veteran's service-connected disability 
may have on his industrial capability.  
The report of the examination should 
include the complete rationale for all 
opinions expressed. 

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinion requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  

4.  The RO should readjudicate the 
appellant's claim for an increased rating 
for his residuals of back injury, 
thoracolumbar spin with chronic strain.  
That readjudication should include 
consideration of the applicability of 
staged ratings, and the provisions of 38 
C.F.R. §§ 4.40, 4.45.  The RO should also 
consider whether referral for 
consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321 (1998) 
is warranted. 

Thereafter, if any benefit sought on appeal remains denied, 
the veteran and his representative should be afforded a 
supplemental statement of the case.  Thereafter, if otherwise 
in order, the claim should be returned to the Board.  No 
action by the appellant is required until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


